Continuation of 12: The request for reconsideration has been considered but does not place the application in condition for allowance because: The proposed amendments do not raise new issues that require and updated search and further consideration.

103 rejection: The Applicant has amended claim 77 to correct an antecedent basis issue. The amendment has been entered for the purposes of appeal as it does not introduce a substantive amendment.
The Applicant argues in p. 13 that US 20160140521 A1 (Trivedi) is not motivated to combine with the 20110066550 A1 (Shank) reference because Trivedi teaches cash transactions and Shank teaches electronic funds transfer. The Examiner disagrees. Trivedi teaches arranging for a cash transaction using an electronic management system and Shank teaches multi-party electronic funds transfer. Both references are directed to electronic system based cash and/or fund transfer management, combination of Trivedi and Shank teach multi-party based cash transaction management as disclosed by the independent claims.
Next, Applicant argues that Shank does not teach multiple quotes for a single cash transaction in pp. 13-14. The Examiner disagrees. Shank teaches, multiple parties available to become a party to a transaction in FIG. 4E also disclosed in par. [0049]-[0050]. Furthermore, Trivedi teaches, “withdrawal limits for withdrawing parties” in par. [0104] which are equivalent terms to offers to participate in a transaction by multiple parties based of providing/presenting the withdrawing parties in accordance with the withdrawal limits.

The Applicant also argues that in Shanks the peers do not exchange the terms of the transaction along with the server. The Examiner disagrees. FIG. 4A, steps 212, 214, 216, and 222 disclose exchange of terms associated with the transaction between the peers and gateway device.
Lastly, the Applicant argues that Shanks does not disclose “non-zero transaction fee”. The Examiner disagrees. The Applicant admits that Shanks discloses in par. [0016] “the secure funds transfer may reduce the costs … of funds transfer”. Costs as utilized by Shanks is an equivalent term for non-zero fee for the peer-to-peer transaction. As such, Shanks discloses non-zero fee.



/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692